Citation Nr: 0029906	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-43 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to service 
connection for  for cause of the veteran's death. 


REMAND

A preliminary review of the record discloses that the 
veteran's service medical records have not been associated 
with the claims file.  In Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), the U.S. Court of Appeals for the Federal Circuit 
held that the failure of a VA regional office (RO) to obtain 
a veteran's service medical records may have constituted a 
"grave procedural error" that vitiated the finality of the 
RO's decision.  Accordingly, a remand is necessary to remedy 
this matter.

The Board additionally notes in a statement dated in December 
1996 that the claimant indicated that she wanted to cancel 
her scheduled hearing before the RO and wanted the Board to 
hear her case in Washington.  An Informal Hearing 
Presentation was made on her behalf in October 2000.  
Nevertheless, the Board is of the opinion that her December 
1996 statement requires further clarification as to whether 
she actually desired a personal hearing before the Board.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should secure the veteran's 
service medical records through official 
channels and associate them with the 
claims file.

2.  The RO should clarify whether the 
appellant desires a BVA hearing and 
process any request accordingly.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

